Citation Nr: 1820491	
Decision Date: 04/04/18    Archive Date: 04/16/18

DOCKET NO.  17-65 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for a low back disability.

2.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection coronary artery disease and hypertension.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from February 1951 to February 1953.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from    a November 2016 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO).  

In February 2018, the Veteran testified at a video conference hearing held before the undersigned Veterans Law Judge.  A transcript of this hearing has been added to    the Veteran's claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDINGS OF FACT

1.  A May 2013 rating decision denied service connection for a low back disability and declined to reopen the previously denied claim for service connection for coronary artery disease and hypertension; the Veteran did not appeal that decision or submit relevant evidence within the one year appeal period and the decision is final. 

2.  The evidence associated with the claims file since the May 2013 rating decision, when considered by itself or in connection with evidence previously assembled, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of service connection for  coronary artery disease and hypertension or a low back disability.


CONCLUSIONS OF LAW

1.  The criteria for reopening the claim for service connection for a low back disability have not been met. 38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).

2.  The criteria for reopening the claim for service connection for coronary artery disease and hypertension have not been met.  38 U.S.C. §§ 5108, 7104 (2012); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108 (2012).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R.   § 3.156(a) (2017).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility    of substantiating the claim. Id. The Court of Appeals for Veterans Claims has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010). For the purpose of establishing whether new and material evidence has been received, the credibility  of the evidence, but not its weight, is to be presumed. Justus v. Principi, 3 Vet. App. 510, 513 (1992).

In September 2002, the RO issued a rating decision which denied the Veteran's initial claim seeking service connection for coronary artery disease and hypertension.  The RO determined that neither condition was shown during his military service    and post service records were silent as to either condition for 45 years later. The decision also noted that there was no link shown between the Veteran's current coronary artery disease and hypertension and his military service. Although he    initial filed a timely appeal of this decision, he withdrew the appeal in January    2004, and that decision is final.  See 38 U.S.C. § 7105 (2012);  38 C.F.R. §§ 3.156(b), 20.204, 20.302, 20.1103 (2017).

In March 2011, the Veteran filed a claim seeking service connection for a low back disability and to reopen his prior claim seeking service connection for coronary artery disease and hypertension.  In May 2013, the RO issued a decision which denied the claim for service connection for a low back disability, and denied his attempt to reopen his claim for service connection for coronary artery disease and hypertension.  Notice of the RO's May 2013 rating decision was sent to the Veteran that same month.  The Veteran did not timely appeal the decision or submit relevant evidence within the appeal period. Thus, the RO's May 2013 rating decision is final.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. §§ 3.156(b), 20.302, 20.1103 (2017); see also Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); see also Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2010).

The RO's May 2013 decision determined that the Veteran's current low back disability was not shown during his military service and post service records were silent as to this condition for more than 45 years later.  The decision also noted that there was no link shown between the Veteran's current low back disability and his military service from February 1951 to February 1953. The decision also found   that the evidence received since the prior denial of service connection for coronary artery disease and hypertension was duplicative of evidence considered in the 2002 denial.

In September 2016, the Veteran filed to reopen his claims for service connection for coronary artery disease and hypertension and for a low back disability.  In November 2016, the RO issued a rating decision that found no new and material evidence had been submitted to reopen the Veteran's claims.  Regardless of the RO's actions, the Board must still determine whether new and material evidence has been submitted.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996).

In support of his claims to reopen, the Veteran contends that he injured his back during service lifting heavy equipment. He also claims that he was found to have    a heart murmur during service, and was placed on a profile.  However, these contentions were before the RO at the time of its May 2013 rating decision and      are not new.  

The Veteran has also submitted additional post service treatment records since the May 2013 rating decision.  Although most of this evidence was newly received,    none of it is shown to be new and material.  Specifically, post service treatment       for coronary artery disease, hypertension, and a low back disability was previously documented in the medical evidence of record at the time of the RO's May 2013 rating decision, and the newly submitted medical evidence does not add any dimension to that.  In essence, the new medical evidence merely shows that          these conditions have continued to require treatment. As such, the evidence is cumulative of the previously considered evidence.

None of the new treatment evidence received addresses whether the Veteran's current coronary artery disease, hypertension, or low back disability were incurred during or in any way related to the Veteran's period of military service ending in February 1953, or within the first post service year thereafter. Thus, the additional treatment records received are not material as to whether either the Veteran's current coronary artery disease, hypertension, or low back disability were incurred during active service.  

Thus, the evidence received since the RO's May 2013 decision is cumulative or redundant of the evidence of record at the time of the last prior final denial of the claims sought to be reopened, does not relate to an unestablished fact, and does not raise a reasonable possibility of substantiating the claims.  38 C.F.R. § 3.156(a).  As the Veteran has not submitted new and material evidence showing or even suggesting that his coronary artery disease, hypertension, or low back disability was in any way related to his military service, reopening the claims is not warranted in this instance and the claims must be denied. 


ORDER

As new and material evidence has not been received, the appeal to reopen a claim for service connection for a low back disability is denied.

As new and material evidence has not been received, the appeal to reopen a claim for service connection for coronary artery disease and hypertension is denied.




____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


